 497306 NLRB No. 92POSTAL SERVICE1302 NLRB 918 (1991).2Ibid.United States Postal Service and American PostalWorkers Union Local 4560, AFL±CIO. Cases11±CA±13798(P) and 11±CA±13867(P)February 28, 1992ORDER DENYING MOTIONBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn July 13, 1990, the Regional Director for Region11 of the National Labor Relations Board issued a
complaint alleging that the Respondent has violated
Section 8(a)(5) and (1) of the National Labor Relations
Act. The Respondent filed an answer, admitting in part
and denying in part allegations of the complaint, plead-
ing certain affirmative defenses, and requesting that the
complaint be dismissed.On October 9, 1990, the Respondent filed with theBoard a motion to dismiss or to defer and a supporting
memorandum. The Respondent contended that the
complaint should be dismissed, or, alternatively, de-
ferred to the grievance-arbitration procedure in accord-
ance with Dubo Mfg. Corp., 142 NLRB 431 (1963).On May 13, 1991, the Board denied Respondent's Oc-
tober 9, 1990 motion.1The Board found that there arematerial issues of fact in dispute pertaining to both un-
fair labor practice allegations of the complaint. The
Board also declined to defer resolution of these allega-
tions to arbitration.On November 27, 1991, the Respondent filed the in-stant Motion to Dismiss or to Defer. The Respondent
renews the contention raised in its October 9, 1990
motion that the complaint should be dismissed. The
Respondent further contends that the Board should
defer to a subsequent March 4, 1991 arbitrator's deci-sion which, according to the Respondent, resolves theunfair labor practice allegations set forth above, each
of which the Board found inappropriate for deferral in
its May 13, 1991 Order. The Respondent again argues
that the allegations are suitable for deferral under DuboMfg. Corp., 142 NLRB 431 (1963), and now also as-serts that the subsequent arbitrator's award comports
with the standards set forth in Spielberg Mfg. Co., 112NLRB 1080 (1955), for postarbitration deferral. The
General Counsel filed a response to the Respondent's
second motion.On December 20, 1991, the National Labor Rela-tions Board issued a Notice to Show Cause why the
Respondent's November 27, 1991 motion should not
be granted. The General Counsel, the Charging Party,
and the Respondent each filed responses.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board denies the Respondent's motion to dis-miss the allegations of the complaint as raising no mat-
ter not previously considered. As to the Respondent's
renewed request for deferral to arbitration, the Board
held in the May 13, 1991 Order that the unfair labor
practice allegations ``are not subject to deferral.''2Ac-cordingly, the Board denies the motion to defer for
reasons stated in that decision. Because the complaint
allegations are not deferrable, the Board finds it inap-
propriate to apply the Spielberg postarbitration stand-ards to this case, as the Respondent urges.ITISORDERED
that the Respondent's motion to dis-miss or to defer is denied.ITISFURTHERORDERED
that the proceeding is re-manded to the Regional Director for Region 11 for fur-
ther appropriate action.